Title: To Thomas Jefferson from John V. Kean, 6 April 1825
From: Kean, John V.
To: Jefferson, Thomas

University=Apl 6th—1825It is not lightly that I appreciate the favour (for such I greatly esteem it) lately confered on me by my appointment to the office of Librarian. Though so early an absence, is not the most auspicious sign of future—diligence & promptitude in place, yet I have to request one of you to whom I feel responsible until a meeting of the Faculty or Visitors or those under whose direction soever I may be—It is to accompany my brother, who has been absent some months, to see our sister—a Leave of absence for 2 days I have obtained from the Gentlemen whose lectures I attend With respectful esteem I have the honour tobeYour’s &CJno V. Kean